PER CURIAM.
The order of equitable distribution appealed from is reversed and the cause remanded to the trial court with directions to conduct a new hearing on the appellant’s petition for equitable distribution giving due consideration to all the guidelines formulated for equitable distribution in cases of this nature as established by the Florida Supreme Court in Williams v. Gateway Insurance Co., 331 So.2d 301, 304-305 (Fla. 1976). It affirmatively appears from the record that the trial court did not give sufficient consideration to all of these guidelines prior to entering the order appealed from.